JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-00649-CR

                          JOHN ANDREW GARCIA, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

 Appeal from the 412th Judicial District Court of Brazoria County. (Tr. Ct. No. 73555).

       This case is an appeal from the judgment signed by the trial court on August 4,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered April 16, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Higley.